PER CURIAM:
Hawa Diallo Tucker, a native and citizen of Guinea, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Tucker’s motion on the alternate ground that she failed to present clear and convincing evidence indicating a strong likelihood that her marriage is bona fide as required by Matter of Velarde-Pacheco, 23 I. & N. Dec. 253, 2002 WL 393173 (B.I.A.2002). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED